766 N.W.2d 871 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David KIRCHER, Defendant-Appellant.
Docket No. 137652. COA No. 275215.
Supreme Court of Michigan.
June 26, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's May 1, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, CJ., and MICHAEL F. CAVANAGH and MARKMAN, JJ., would grant the motion for reconsideration and would grant leave to appeal for the reasons set forth in Justice Markman's dissenting statement in People v. Kircher, 483 Mich. 986, 764 N.W.2d 281 (2009).